UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     CHARLES HOUSER,                                 DOCKET NUMBER
                  Appellant,                         NY-0752-14-0224-I-2

                  v.

     DEPARTMENT OF HOMELAND                          DATE: February 19, 2016
       SECURITY,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Charles Houser, Charles Town, West Virginia, pro se.

           Amy N. Baines, Esquire, and Mili Smith, Esquire, Chicago, Illinois, for the
            agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                             2

     regulation or the erroneous application of the law to the facts of the case; the
     administrative judge’s rulings during either the course of the appeal or the initial
     decision were not consistent with required procedures or involved an abuse of
     discretion, and the resulting error affected the outcome of the case; or new and
     material evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed. See title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).                 After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2         Effective June 2, 2012, the appellant took a disability retirement from his
     GS-12 Field Analysis Specialist position. Houser v. Department of Homeland
     Security, MSPB Docket No. NY-0752-14-0224-I-1, Initial Appeal File (IAF),
     Tab 23 at 66-67. 2 He subsequently filed an appeal with the Board alleging that
     his disability retirement was involuntary because the agency failed to
     accommodate him and that the agency discriminated against him based on his
     disability and retaliated against him for his equal employment opportunity (EEO)
     and whistleblowing activity. IAF, Tabs 1, 13, 15, 17, 20. He requested a hearing.
     IAF, Tab 1 at 2.
¶3         Following a 3-day hearing, the administrative judge issued an initial
     decision dismissing the appeal for lack of jurisdiction. Houser v. Department of
     Homeland Security, MSPB Docket No. NY-0752-14-0224-I-2, Appeal File,
     Tab 14, Initial Decision (ID). She found that the appellant failed to establish by
     preponderant evidence that there was a reasonable accommodation available
     between the date he notified the agency of his need for an accommodation and the

     2
       In his disability retirement application, he listed his medical conditions as “acute
     episodic allergies,” left shoulder and left knee injuries, as well as insomnia and anxiety
     disorder.
                                                                                         3

     date of his separation, which would have enabled him to continue working and
     which the agency unjustifiably failed to offer. ID at 7-14. She also found that
     the appellant could not establish that he retired involuntarily, given that he chose
     to retire prior to the completion of the reasonable accommodation process. ID at
     13.   She considered the appellant’s disability discrimination and EEO reprisal
     claims, only insofar as they related to the issue of voluntariness, and found that
     the appellant failed to show his retirement was involuntary as to his allegations of
     discrimination and reprisal. 3 ID at 13-14. She explained that, in light of her
     jurisdictional finding, she could not consider these claims as affirmative defenses.
     ID at 13, 14 n.6.
¶4         The appellant has filed a petition for review. Petition for Review (PFR)
     File, Tab 1.   He disputes the administrative judge’s findings concerning the
     availability of a reasonable accommodation, and the agency’s efforts to
     accommodate him, prior to his retirement.        Id.   He claims that she made an
     erroneous finding of material fact as to the date he submitted his reasonable
     accommodation request. Id. at 4-5. He also challenges several of her rulings,
     arguing that she improperly: (1) denied his request for her “to recuse herself due
     to her biased and unprofessional misconduct”; (2) prevented his attempts at the
     hearing to impeach his supervisor’s credibility; and (3) denied one of his witness
     requests. 4 Id. at 4, 6-7. The agency filed a response in opposition to the petition
     for review, to which the appellant replied. PFR File, Tabs 5-6.




     3
       The appellant withdrew his whistleblower reprisal claim, so the administrative judge
     did not consider it further. ID at 13 n.5; July 28, 2015 Hearing Compact Disc (HCD2).
     4
       The appellant also states that all of his Office of Workers’ Compensation Programs
     (OWCP) claims initially were denied “due to the lack of candor by the agency to the
     OWCP examiner.” PFR File, Tab 1 at 5. It is unclear whether he is making any
     argument concerning this allegation. However, to the extent he may be, we note that
     the Board lacks jurisdiction to review OWCP’s decisions to pay or deny benefits.
     Kerrigan v. Department of Labor, 122 M.S.P.R. 545, ¶¶ 9-10 (2015).
                                                                                              4

     The appellant did not establish by preponderant evidence that his disability
     retirement was involuntary.
¶5         In 2010, the appellant was employed with the agency as a Customs and
     Border Protection (CBP) Officer at an airport in Edmonton, Canada. IAF, Tab 25
     at 34, 77. In November 2010, he requested reassignment to a nonairport work
     environment. 5 Id. at 81. Medical documentation he submitted with the request
     indicated that he suffers from medical conditions triggered by exposure to certain
     environmental irritants and that he should not be considered fit for duty in
     locations that trigger his symptoms. 6 Id. at 82-83.
¶6         In March 2011, the appellant requested to be reassigned to a specific
     non-CBP Officer position.       Id. at 41.   In April 2011, the agency notified the
     appellant that it would conduct a local job search to identify a position to which
     he could be reassigned. Id. at 33-36. In October 2011, he accepted the agency’s
     offer to reassign him to a GS-12 Field Analysis Specialist position in Champlain,

     5
       The administrative judge stated in the initial decision that the appellant submitted this
     accommodation request on or about November 19, 2010. ID at 3. However, she later
     stated that the request was submitted on or about November 17, 2010. ID at 7. On
     review, the appellant states that he submitted the request on November 17, 2010, and
     that the administrative judge erred in finding otherwise. PFR File, Tab 1 at 4-5. We
     discern no error because the record contains conflicting information regarding the date
     the request was submitted. IAF, Tab 25 at 33, 77, 81. Further, although the appellant
     argues that this alleged error is material, PFR File, Tab 1 at 4-5, we find that it is not,
     see 5 C.F.R. § 1201.115(a)(1) (any factual error alleged on review must be material,
     meaning of sufficient weight to warrant an outcome different from that of the initial
     decision).
     6
        The appellant argues that the administrative judge and the agency improperly
     questioned him regarding his medical condition, although they should have relied upon
     his medical documentation, and then used his lack of legal and medical knowledge
     against him. PFR File, Tab 1 at 6. The appellant does not identify the specific
     questions he finds objectionable, but we note generally that his medical condition is
     relevant to the issue in this appeal and, thus, it is not improper for him to be asked
     about it. Moreover, he does not specify how any such testimony was improperly used
     against him and why that would warrant a different outcome in this appeal. Thus, this
     argument does not establish a basis for review. See Panter v. Department of the Air
     Force, 22 M.S.P.R. 281, 282 (1984) (finding that an adjudicatory error that is not
     prejudicial to a party’s substantive rights provides no basis for reversal of an initial
     decision).
                                                                                           5

     New York. IAF, Tab 24 at 192-93. He began working in Champlain in early
     December 2011. Id. at 172.
¶7           On December 15, 2011, the appellant asked for additional accommodations
     relative to his work area in Champlain.        Id. at 166-67.      In January 2012, the
     appellant     requested   a   temporary   assignment    at   the    National   Targeting
     Center-Cargo (NTC-C), and also stated that there were permanent vacancies
     there. 7 Id. at 76-83. He also requested to relocate his work area to the second
     floor at Champlain, where he had purportedly spent 3 hours without experiencing
     allergic symptoms. Id. at 88, 168.        In February 2012, the agency suggested
     various options to temporarily accommodate the appellant in his work area in
     Champlain. Id. at 88-89.
¶8           On May 9, 2012, the appellant received a letter from the agency, which:
     (1) indicated that the agency could not accommodate him at Champlain; and
     (2) requested that he provide updated information regarding his education and
     work history so that it could search within the local commuting area for a vacant,
     funded position within his medical restrictions for which he was qualified. IAF,
     Tab 23 at 92-95.      By letter dated May 18, 2012, the appellant submitted the
     requested information, but also informed the agency that he had purchased a
     home in West Virginia, which would become his primary residence on or about
     June 1, 2012. Id. at 77. He requested that the agency conduct its job search
     within that local commuting area, various parts of Virginia, and the Washington,
     D.C. area. Id. He also stated that there were vacant, funded GS-12 positions
     available at the NTC-C, but did not identify the specific positions he believed
     were available. Id. The agency began its job search within the local commuting
     area of Champlain on May 30, 2012, but stopped the search when the appellant’s
     disability retirement became effective on June 2, 2012. Id. at 69, 71-72.



     7
         The NTC-C is located in Herndon, Virginia. See IAF, Tab 24 at 23.
                                                                                            6

¶9          To establish Board jurisdiction, an appellant who alleges that his disability
      retirement was involuntary must prove by preponderant evidence that:              (1) he
      indicated to the agency that he wished to continue working but that his medical
      limitations required a modification of his work conditions or duties, i.e.,
      accommodation; (2) there was a reasonable accommodation available between the
      date on which he indicated to the agency that he had medical limitations but
      desired to continue working and the date that he was separated, that would have
      allowed him to continue working; and (3) the agency unjustifiably failed to offer
      that accommodation. 8     SanSoucie v. Department of Agriculture, 116 M.S.P.R.
      149, ¶¶ 14-15 (2011).
¶10         The   appellant   argues    that,   contrary   to   the   administrative   judge’s
      determination, he established that there were several available accommodations
      that the agency unjustifiably failed to offer him, including: (1) relocation to an
      outlying building in Edmonton; (2) relocation to the second floor in Champlain;
      (3) reassignment to an open temporary position in Herndon; and (4) placement
      into a GS-12 Mission Support Specialist position in Harpers Ferry, West
      Virginia. 9 PFR File, Tab 1 at 6-8.


      8
         While this standard is correct to determine the Board’s jurisdiction in most
      involuntary disability retirement appeals, in unusual circumstances, the Board applies
      its regular principles for determining jurisdiction over alleged involuntary retirements
      to assess the voluntariness of a disability retirement. Vaughan v. Department of
      Agriculture, 116 M.S.P.R 493, ¶ 13 (2011). Specifically, in an involuntary disability
      retirement appeal, an appellant may show that an agency coerced him into retirement by
      engaging in discriminatory conduct which caused or exacerbated the medical conditions
      underlying his disability retirement, such that he was unable to continue working. See
      id., ¶¶ 9, 14. On review, the appellant states that the agency improperly delayed in
      accommodating him, which caused him to “become sicker” and develop “collateral and
      more serious medical and physical disabilities.” PFR File, Tab 1 at 5-6, 8. However,
      he does not appear to be claiming that this alleged deterioration of his health rendered
      him incapable of working. Indeed, as discussed below, just 2 days before he retired, he
      sought placement into a position in a location where he believed he would be
      asymptomatic and, thus, able to work. Id. at 8.
      9
        The appellant also alleges that the agency unreasonably delayed in accommodating
      him and ultimately never provided him with an effective accommodation. PFR File,
                                                                                            7

¶11         The administrative judge rejected the appellant’s argument that the agency
      could have allowed him to work at one of the buildings outlying the Edmonton
      airport, noting that the appellant: (1) conceded that the agency did not own these
      buildings; and (2) did not dispute the Edmonton Port Director’s testimony that the
      agency did not own the buildings and had no authority to place employees there.
      ID at 8. On review, the appellant argues that it is irrelevant whether the agency
      owned the buildings because it did not own any property at the Edmonton airport.
      PFR File, Tab 1 at 6. As the administrative judge noted in the initial decision,
      however, the Edmonton Port Director testified that the appellant could not have
      performed his duties outside of the Edmonton airport because the preclearance
      agreement between Canada and the United States specifically outlines the areas
      where the agency has authority, privileges and immunities to perform CBP duties
      and the building to which the appellant is referring falls outside the scope of that
      agreement.     July 28, 2015 Hearing Compact Disc (HCD2) (testimony of
      Edmonton Port Director); ID at 8 n.4.          The appellant has not disputed this
      testimony on review.     Accordingly, we discern no error by the administrative
      judge.
¶12         The    appellant   argues   that   the   agency    should    have   granted   his
      December 2011 request to relocate his office from the first floor to the second
      floor at Champlain. PFR File, Tab 1 at 7. We find that the administrative judge
      properly rejected this argument because the appellant failed to establish that this
      accommodation would have been effective. 10         ID at 12.     An agency need not


      Tab 1 at 5-6, 8. He further claims that, at the hearing, agency management officials
      were unable to explain the reasonable accommodation process. Id. at 6. We find these
      arguments immaterial because the appellant has not proven by preponderant evidence
      that there was an effective accommodation available that the agency unjustifiably failed
      to offer.
      10
        The administrative judge also found that relocation was not possible based in part on
      an agency employee’s testimony that the second floor was overcrowded and could not
      accommodate an additional workspace for the appellant. ID at 10-11. The appellant
      argues on review that the administrative judge misconstrued the aforementioned
                                                                                     8

reassign an employee to a position that is not within his restrictions. Okleson v.
U.S. Postal Service, 90 M.S.P.R. 415, ¶ 12 (2001), modified on other grounds by
Vaughan v. Department of Agriculture, 116 M.S.P.R. 493, ¶¶ 12-13. All office
areas on the second floor were carpeted. July 29, 2015 Hearing Compact Disc
(HCD3) (testimony of Champlain Assistant Port Director). The record contains
medical notes from several different medical providers recommending that the
appellant not work in carpeted areas, as doing so could trigger his allergies. See,
e.g., IAF, Tab 25 at 64-65 (indicating that the appellant’s “symptoms are due to
exposure to airport-caused fumes, dust, as well as indoor allergens, such as
carpeted areas” and recommending that the appellant have “minimal or no
exposure” to these allergens), 82-83 (indicating the appellant attributed his
symptoms to “exposure to jet fumes and possibly moldy carpeting” and stated that
his “symptoms improved in environments with tile floors”), Tab 89, Exhibit (Ex.)
A2 (indicating that the appellant’s medical condition “precludes him from certain
environmental situations,” usually including “carpeted buildings”), Ex. A4a
(indicating that the appellant is “likely sensitive to . . . debris caught in
carpeting” and that he did not have allergic reactions when working in an
environment with tile flooring), Ex. A11 (stating that the appellant’s “allergies
are worsened by indoor allergens i.e. fumes, poorly maintained carpeted areas,
dust and poorly ventilated areas”). Further, in addition to carpeting, the second
floor contained several paper shredders.          HCD3 (testimony of Champlain
Assistant Port Director). The appellant had alleged at Edmonton that shredding
documents exacerbated his symptoms and requested to be excused from that task.
HCD2 (testimony of Edmonton Port Director).          Accordingly, we find that the
agency was under no obligation to relocate the appellant’s office to the second


testimony. PFR File, Tab 1 at 7. We find this issue immaterial because, regardless of
whether there was space available for the appellant to relocate to the second floor, he
has not shown that such relocation would have been an effective accommodation. See
5 C.F.R. § 1201.115(a)(1).
                                                                                              9

      floor,      which    was    outside   of    his    medical    restrictions. 11        See
      Okleson, 90 M.S.P.R. 415, ¶ 12.
¶13            In addition, the appellant’s assertion that the agency could have reassigned
      him to a temporary position in Herndon does not establish Board jurisdiction. 12
      An appellant cannot satisfy his burden of establishing the existence of a
      reasonable accommodation that would have enabled him to continue performing
      his duties by showing that a temporary position was available. See Mengine v.
      U.S. Postal Service, 82 M.S.P.R. 123, ¶¶ 8-12 (1999); cf. Gometz v. Office of
      Personnel Management, 69 M.S.P.R. 115, 123 (1995) (finding the appellant
      qualified for disability retirement because the agency was unable to accommodate
      her beyond temporary accommodations, which is not a sufficient accommodation
      of a disability).
¶14            As to the Mission Support Specialist position, for which the appellant
      applied online, he received notification from the Office of Personnel Management
      shortly before noon on May 31, 2012, that he was found qualified for it. IAF,
      Tab 89, Ex. B2q. He contends that he notified the agency on that same day that
      he was qualified for this position and could be appointed to it under a special
      hiring authority for disabled individuals.        PFR File, Tab 1 at 8.          Assuming
      arguendo that the agency had the authority to appoint the appellant to this
      position, we decline to find that it unjustifiably failed to do so, given that his


      11
         We find the appellant’s assertions that the second floor was a “cleaner environment,”
      that he previously had been asymptomatic after spending a few hours there, and that not
      all carpeting triggers his symptoms, insufficient to outweigh the substantial medical
      evidence he submitted clearly recommending against him working in carpeted areas.
      July 27, 2015 Hearing Compact Disc (testimony of the appellant); IAF, Tab 24 at 168.
      12
         For this reason, we discern no error in the administrative judge’s denial of the
      appellant’s request for a witness to testify regarding this position. See Vaughn v.
      Department of the Treasury, 119 M.S.P.R. 605, ¶ 13 (2013) (declining to find that an
      administrative judge abused his discretion in denying witnesses in the absence of a
      showing that their testimony would have been relevant, material, and nonrepetitious);
      PFR File, Tab 1 at 7.
                                                                                           10

      retirement became effective less than 2 business days after he first identified this
      potential option. 13
¶15         We also agree with the administrative judge that the appellant failed to
      await the outcome of the reasonable accommodation process and, therefore,
      cannot establish that he retired involuntarily. ID at 13; see Collins v. U.S. Postal
      Service, 100 M.S.P.R. 332, ¶ 11 (2005) (explaining that both the employee and
      the agency have an obligation to assist in the search for an appropriate
      accommodation and to act in good faith in doing so).                    The appellant
      acknowledges that the agency informed him, on or about May 20, 2012, of its
      intention to conduct a new job search.       PFR File, Tab 1 at 8.      He apparently
      surmised, based on the agency’s previous alleged delay in providing him with an
      accommodation, that the agency would not perform this search promptly and that
      he would have to take “months of unpaid leave” in the meantime because he had
      exhausted all of his earned leave. Id. He thus chose to retire just 2 weeks later to
      ensure that he would continue to receive some income. Id. at 8. The appellant’s
      speculation about the length of time it would take the agency to identify a
      position to which he could be reassigned did not relieve him of the obligation to
      cooperate in the interactive process. 14      See Collins, 100 M.S.P.R. 332, ¶ 11
      (finding that the appellant’s disability retirement was not involuntary because,
      inter alia, he failed to act on the agency’s suggestion to apply for positions for
      which he was physically qualified and his alleged reasonable belief that he would
      not be selected did not relieve him of the obligation to participate in the
      interactive process).
      13
         The appellant argues that the administrative judge erred in accepting as true an
      agency witness’s testimony that he did not recall the appellant notifying him of this
      position. PFR File, Tab 1 at 8. We discern no error and, in any event, this issue is
      immaterial.
      14
         We find the appellant’s claim that the agency did not allow him to participate in the
      interactive process to be without merit. PFR File, Tab 1 at 5. The record is replete
      with evidence of the agency communicating with the appellant regarding his
      accommodation needs. See generally IAF, Tabs 23-26.
                                                                                         11

      The appellant has not proven his claim of bias.
¶16         Below, the appellant filed a motion requesting that the administrative judge
      recuse herself because he believed that her actions evidenced favoritism and
      antagonism that would make a fair judgment impossible. IAF, Tab 66 at 3. The
      administrative judge denied the motion.      IAF, Tab 74 at 1-3.     On review, the
      appellant appears to argue the administrative judge erred in denying the motion
      and states that the initial decision constitutes “further evidence of misconduct.”
      PFR File, Tab 1 at 4.
¶17         We discern no error in the administrative judge’s decision to deny the
      appellant’s motion for recusal. In his two-sentence motion, the appellant made a
      bare assertion that the administrative judge’s comments and rulings evidenced
      bias, but did not cite to any specific motions or rulings in support of that claim.
      IAF, Tab 66 at 3. He also noted that the administrative judge denied his request
      for a status conference, but provided no explanation as to why that ruling
      constituted evidence of bias. Id.
¶18         The aforementioned claims, which the appellant failed to support with any
      evidence, are wholly insufficient to overcome the presumption of honesty and
      integrity that accompanies administrative adjudicators. See Oliver v. Department
      of Transportation, 1 M.S.P.R. 382, 386 (1980).          An administrative judge’s
      case-related rulings, even if erroneous, are insufficient to establish bias sufficient
      to warrant her recusal or disqualification.        Diefenderfer v. Department of
      Transportation, 108 M.S.P.R. 651, ¶ 29 n.7 (2008).       Further, an administrative
      judge’s remarks that are critical or disapproving of, or even hostile to, counsel,
      the parties, or their cases, ordinarily do not support a bias claim. Liteky v. United
      States, 510 U.S. 540, 555 (1994). Rather, a new adjudication is warranted only if
      the administrative judge’s comments or actions evidence “a deep-seated
      favoritism or antagonism that would make fair judgment impossible.” Bieber v.
      Department of the Army, 287 F.3d 1358, 1362-63 (Fed. Cir. 2002) (quoting
      Liteky, 510 U.S. at 555). Accordingly, we agree with the administrative judge’s
                                                                                        12

      determination that the appellant did not allege facts sufficient to warrant a finding
      of bias or prejudice. IAF, Tab 74 at 1-3. We also reject the appellant’s claim on
      review that the initial decision constitutes further evidence of bias.       He has
      provided no explanation for that assertion and the mere fact that the
      administrative judge did not find in his favor does not establish bias.          See
      Diefenderfer, 108 M.S.P.R. 651, ¶ 29 n.7.
      The appellant has shown no error in the administrative judge’s rulings at the
      hearing.
¶19         The appellant alleges that his supervisor committed perjury while testifying
      at the hearing and the administrative judge erred in preventing him from
      impeaching the witness and stated that his credibility was not relevant. PFR File,
      Tab 1 at 6. The appellant neither identifies the specific testimony that he believes
      was false, nor explains how the outcome in this case would have been different
      had he been successful in impeaching his supervisor’s credibility. Therefore, we
      find that the appellant has failed to show that the administrative judge abused her
      discretion regarding any ruling concerning this witness.            See Parker v.
      Department of Veterans Affairs, 122 M.S.P.R. 353, ¶ 21 (2015) (explaining that
      an administrative judge has wide discretion to control the proceedings, including
      the authority to exclude testimony she believes would be irrelevant, immaterial,
      or unduly repetitious).
¶20         For the foregoing reasons, we find that the appellant has not established any
      basis for review. We therefore affirm the initial decision dismissing this appeal
      for lack of jurisdiction.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit. You must submit your request to the
      court at the following address:
                                                                                 13

                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono       for   information    regarding   pro    bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.                                                                        The
                                                                                 14

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.